REQUESTED BY: Dear Senator Murphy:
You have requested an opinion from this office concerning the word `reasonable' as found in LB 27. You question whether or not the Legislature should incorporate into the bill some measurement of what the word `reasonable' implies in order to assist the court in its determinations. From a legal perspective we do not believe that it is legally required that you do so. However, it is on the other hand also legally permissible to incorporate into the legislation some guidance or measurement concerning the intended use of the word `reasonable'.
As we read LB 27 it has incorporated some guidance as to what the word `reasonable' should include. That language is as follows:
   ". . . A consideration of whether the depth of a domestic well is reasonable shall include but not be limited to whether the depth was such as to anticipate potential well interference from those irrigation wells in use when the domestic well was drilled."
Whether or not the Legislature deems it necessary to further define or limit the application of the word `reasonable' is a matter of legislative prerogative. The courts of this state as well as all other jurisdictions have in one form or another interpreted the word `reasonable'. The Black's Dictionary defines the word reasonable as `Just; proper. Ordinary or usual. Fit and appropriate to the end in view.' From the particular application of the word `reasonable' in LB 27, it would appear that it requires a domestic well driller who drills a well subsequent to the drilling of an irrigation well to drill the domestic well to such a depth and in such a manner such as to anticipate, foresee and avoid potential well interference that might be caused by the ordinary or usual operation of the irrigation wells already in existence.
In conclusion, it is not legally necessary to incorporate into LB 27 some measurement of what the word `reasonable' implies in order to assist the courts in their determinations. Furthermore, we do not believe that LB 27 is constitutionally vague for lack of some measurement of what the word `reasonable' implies. However, it is a matter of legislative prerogative whether or not to include some further refinement or measurement or what the word `reasonable' is intended to mean as it is found in LB 27.